781 So. 2d 1249 (2001)
STATE of Louisiana
v.
Steve Michael BARR.
No. 2000-KP-1787.
Supreme Court of Louisiana.
March 9, 2001.
*1250 PER CURIAM:
Granted for the sole purpose of transferring the application to the Third Circuit Court of Appeal for consideration as an appeal. To the extent that La.R.S. 14:40.2(B)(1) provides for a penalty in excess of six months in jail, it defines an offense triable by a jury. La. Const. art. I, § 17; La.C.Cr.P. art. 779(A). Moreover, to the extent that the defendant faced a total sentencing exposure exceeding six months imprisonment following the consolidation of the four bills of information for trial, the defendant became entitled to a jury trial as to all of the charged misdemeanor offenses. State v. Hornung, 620 So. 2d 816, 817 (La.1993). The defendant's remedy upon conviction and sentence was therefore by appeal and not by supervisory review. La. Const. art. V, § 10(A)(3); La.C.Cr.P. art. 912.1(B); State v. Swan, 544 So. 2d 1204, 1206, n. 3 (La. App. 1st Cir.1989).
LEMMON, J., concurs, but would not base the decision, even in part, on State v. Hornung, 620 So. 2d 816 (La. 1973), in which I dissented.